Case 19-50625-jwc        Doc 82    Filed 05/03/21 Entered 05/03/21 12:31:05           Desc Main
                                  Document      Page 1 of 10



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                           :          CASE NO. 19-50625-JWC
                                                 :
JANIS RILEY ALLEN,                               :          CHAPTER 7
                                                 :
         Debtor.                                 :
                                                 :



             TRUSTEE’S APPLICATION FOR APPOINTMENT OF ATTORNEYS

         COMES NOW S. Gregory Hays, as Chapter 7 Trustee (“Trustee” or “Applicant”) for

the bankruptcy estate (the “Bankruptcy Estate”) of Janis Riley Allen (“Debtor”), and files

Trustee’s Application for Appointment of Attorneys (the “Application”). In support of the

Application, Trustee respectfully shows the Court the following:

                                          Introduction

         Trustee requests authority to employ counsel to provide legal services to him regarding:

the extent and nature of the Bankruptcy Estate’s interest in certain real Properties (defined

below) given that they are properties of a probate estate from which Debtor is entitled to a

distribution; legal issues relating to Trustee’s duty to “collect and reduce to money” property of

the Bankruptcy Estate, including: (a) drafting a likely settlement agreement regarding the

Properties and transferring the Debtor’s inchoate interests in the same to Debtor following the

payment of a sum certain of money; and (b) drafting and prosecuting a Rule 9019 motion and

other documents related to the same; and analysis of legal issues regarding claims and

prosecution of contested matters regarding claims, if and when directed to take place by Trustee.




16512478v1
Case 19-50625-jwc       Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05           Desc Main
                                  Document      Page 2 of 10




                                    Jurisdiction and Venue

                                               1.

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408

and 1409(a).

                           Background Facts and Relief Requested

                             a. General Facts and Available Assets

                                               2.

        Debtor initiated the underlying bankruptcy case (the “Case” or “Bankruptcy Case”) by

filing a voluntary petition for relief under Chapter 13 of Title 11 of the United States Code (the

“Bankruptcy Code”) on January 13, 2019. The Case was converted to one under Chapter 7 on

October 18, 2019.

                                               3.

        Trustee was thereafter appointed and remained the duly acting Chapter 7 trustee in this

Case.

                                               4.

        Debtor’s mother and her uncle have passed. Prior to their deaths, and along with her

aunt, they each owned equal interests in that certain real property with a common address of 231

Belletta Drive, Canton, Georgia (the “Canton Property”). In addition, Debtor’s great uncle,

who is also deceased, owned another unimproved property located on Canton Street, Cherokee

County, Georgia (the “Cherokee County Property” and with the Canton Property, the

“Properties”).




16512478v1
Case 19-50625-jwc        Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05            Desc Main
                                   Document      Page 3 of 10




                                                5.

        Through her mother’s probate estate, Debtor is entitled to a share of the Properties, or the

sale proceeds arising from them.

                                                6.

        Subject to documentation and approval by the Bankruptcy Court, Trustee has negotiated

an agreement to transfer the inchoate interests in the Properties to Debtor for a sum certain

payment.

                                    b. Employment of Counsel

                                                7.

        To administer this Case in a proper, efficient, and economical manner, Trustee requires

the services of legal counsel, and he wishes to employ the firm Arnall Golden Gregory LLP

(“AGG”) to act as his attorneys in this case. Indeed, because Trustee is not an attorney, it is

imperative that Trustee employ counsel to assist him with the numerous legal tasks that will arise

in this matter. See 11 U.S.C. § 327(a) (stating that trustees may employ attorneys “to represent

or assist the trustee in carrying out the trustee’s duties . . . .” and providing no other basis to

employ attorneys); In re Abraham, 163 B.R. 772, 783 (Bankr. W.D. Tex. 1994) (stating “trustees

are not attorneys (not even when it is an attorney functioning as the trustee).”).

                                                8.

        The members and associates of AGG are admitted to practice in this Court, have

knowledge and experience in bankruptcy practice, and are well qualified to represent Trustee in

this matter. Attached as Exhibit “A” is the Rule 2014 Verification of AGG.




16512478v1
Case 19-50625-jwc       Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05             Desc Main
                                  Document      Page 4 of 10




                                                9.

        The current hourly billing rates of attorneys (as reduced) and paralegals who may render

services in the Case follow:

                       1.      Neil C. Gordon                $575.00
                       2.      Michael J. Bargar             $492.501
                       3.      William D. Matthews           $445.00
                       4.      Angela G. Ford                $225.00
                       5.      Pamela E. Bicknell            $225.00
                       6.      Carol A. Stewart              $170.00

Depending on need for particular experience or the exigencies of the Case, other attorneys may

also provide services. The above rates may be increased during the term of the proposed

employment or if so awarded by the Court. See, e.g., Norman v. Housing Authority of City of

Montgomery, 836 F.2d 1292, 1302 (11th Cir. 1988) (stating, “[i]n this circuit, where there is a

delay the court should take into account the time value of money and the effects of inflation and

generally award compensation at current rates rather than at historic rates.”).

                                                10.

        Specifically, Trustee requests authority to employ counsel to provide legal services to

him regarding: the extent and nature of the Bankruptcy Estate’s interest in certain real Properties

(defined below) given that they are property of a probate estate from which Debtor is entitled to

a distribution; legal issues relating to Trustee’s duty to “collect and reduce to money” property of

the Bankruptcy Estate, including: (a) drafting a likely settlement agreement regarding the

Properties and transferring the Debtor’s inchoate interests in the same to Debtor following the

payment of a sum certain of money; and (b) drafting and prosecuting a Rule 9019 motion and


1
         In the exercise of its billing judgment, AGG has voluntarily reduced Michael J. Bargar’s
2021 rate from $565.00 to $492.50 per hour. Depending on the complexity of the legal issues
that arise in this matter, it reserves the right to charge his actual rate.


16512478v1
Case 19-50625-jwc        Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05             Desc Main
                                   Document      Page 5 of 10



other documents related to the same; and analysis of legal issues regarding claims and

prosecution of contested matters regarding claims, if and when directed to take place by Trustee.

                                                11.

        The professional services, for which it is necessary that an attorney act, may also include:

        (a)    Preparation of pleadings and motions and conducting of examinations incidental

               to the administration of the Bankruptcy Estate;

        (b)    Legal services incidental to preservation and disposition of assets;

        (c)    Investigation, analysis, and appropriate legal action, if required, relative to any

               preference, fraudulent transfer, unperfected security interest, improper disposal of

               assets, prosecution of the Bankruptcy Estate’s claims, or pending litigation;

        (d)    Any and all other necessary legal actions incident to the proper preservation and

               administration of the Bankruptcy Estate.

                                                12.

        Based on all of the above, it is Trustee’s business judgment that he should employ AGG

to assist him in this matter. See e.g., McConnell, 2021 WL 203331, at * 15 (Bankr. N.D. Ga.

January 4, 2021) (Bonapfel, J.) (stating “trustees exercise discretion in the administration of

estates, and bankruptcy courts properly defer to their business judgment in determining how to

perform their duties.”). The issue in this regard is whether a trustee “acts with requisite care,

disinterestedness, and good faith in the effort to maximize value—rather than whether this or any

other court would necessarily make the same business decision, on the one hand, or seek to

maximize value in a different way, on the other.”      In re Global Crossing, Ltd., 295 B.R. 726,

744 at FN 58, (Bankr. S.D.N.Y. 2003). In addition to the necessary legal tasks that will arise in

this matter (as discussed in detail above), there are other very good business reasons that justify




16512478v1
Case 19-50625-jwc        Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05            Desc Main
                                   Document      Page 6 of 10



Trustee’s employing counsel, including the fact that AGG carries E&O coverage that will

insulate the Bankruptcy Estate against claims for damage in the event something unfortunately

goes awry in this matter.

                                                13.

        To the best of Trustee’s knowledge, said firm’s acting as attorneys in this case will be in

the best interest of the Bankruptcy Estate, Debtor, creditors, and all other parties in interest. To

the best of Applicant’s knowledge, and except as otherwise disclosed herein and in the

Bankruptcy Rule 2014 Verification of Michael J. Bargar, the firm has no connection with

Debtor, her creditors, any party in interest in this case, their attorneys and accountants, the

United States Trustee, or any person employed in the Office of the United States Trustee. Said

firm does not hold or represent an interest adverse to the estate, does not represent any creditor or

other known interested party, and is a disinterested person under 11 U.S.C. § 327(a), as that term

is defined in 11 U.S.C. § 101(14). Disclosure is made, however, that Neil C. Gordon, a partner of

the firm, and Michael J. Bargar, a partner of the firm, have been appointed by the United States

Trustee for Region 21 to act as panel trustees in the United States Bankruptcy Court, Northern

District of Georgia, Atlanta Division. As a result, employees of AGG regularly communicate

with employees of the Office of the United States Trustee.

                                                14.

        To expedite the marshalling and protecting of the Bankruptcy Estate’s assets, AGG has

already performed certain legal services for the Bankruptcy Estate or plans to perform such

services, which may be rendered prior to the signing of any order resulting from this Application.




16512478v1
Case 19-50625-jwc   Doc 82    Filed 05/03/21 Entered 05/03/21 12:31:05   Desc Main
                             Document      Page 7 of 10
Case 19-50625-jwc       Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05            Desc Main
                                  Document      Page 8 of 10



                                               15.

        Trustee proposes that AGG be compensated for its services in accordance with future

orders of the Court based upon the criteria for professional compensation required by bankruptcy

law. No compensation will be paid by Trustee to said law firm except upon application to and

approval by the Court after notice and hearing as required by law.

        WHEREFORE, Trustee prays that Trustee be authorized to employ AGG as his attorney

in this Case and that the Court grant such other and further relief deemed just and proper.

        Respectfully submitted this 3rd day of May, 2021.




                                                          S. Gregory Hays
                                                          Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305
(404) 926-0060

                                                          Proposed Attorneys for Trustee:

                                                          ARNALL GOLDEN GREGORY LLP

                                                          By:       /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                                 Michael J. Bargar
Atlanta, GA 30363                                               Georgia Bar No. 645709
(404) 873-8500                                                  michael.bargar@agg.com




16512478v1
Case 19-50625-jwc       Doc 82     Filed 05/03/21 Entered 05/03/21 12:31:05           Desc Main
                                  Document      Page 9 of 10




                                           EXHIBIT "A"
                     RULE 2014 VERIFICATION WITH REGARD TO
                           EMPLOYMENT OF ATTORNEYS


        The undersigned hereby declares under penalty of perjury:

       1.      I am a partner with the law firm of Arnall Golden Gregory LLP, with offices at
171 17th Street, NW, Suite 2100, Atlanta, Georgia 30363 (the “Firm”).

       2.      S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) in the bankruptcy case of
Janis Riley Allen (“Debtor”), has asked the Firm to represent him as Trustee in this case.

        3.     To the best of my knowledge, the Firm has no connection with the Debtor, her
creditors, any party in interest in this case, their attorneys and accountants, the United States
Trustee, or any person employed in the Office of the United States Trustee, except as set forth
below. The Firm represents no interest which would be adverse to the estate of Debtor in
connection with the matters upon which the Firm is to be engaged. The Firm is a disinterested
person as that term is defined in 11 U.S.C. § 101(14). Disclosure is made that the Firm
represents S. Gregory Hays (in his capacity as a bankruptcy trustee) as special or general counsel
in unrelated matters. Disclosure is also made that Neil C. Gordon, a partner of the Firm, and I,
Michael J. Bargar, have been appointed by the United States Trustee for Region 21 to act as
panel trustees in the United States Bankruptcy Court, Northern District of Georgia, Atlanta
Division. As a result, employees of the Firm regularly communicate with employees of the
Office of the United States Trustee.

       4.      The Firm will not expect nor receive any compensation from the estate except
upon application to and approval by the Bankruptcy Court after notice and hearing.

        Dated this 3rd day of May, 2021.

                                                    By: /s/ Michael J. Bargar
                                                        Michael J. Bargar
                                                        Georgia Bar No. 645709




16512478v1
Case 19-50625-jwc        Doc 82    Filed 05/03/21 Entered 05/03/21 12:31:05           Desc Main
                                  Document      Page 10 of 10



                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day served the foregoing Trustee’s Application for

Appointment of Attorneys by depositing in the United States mail a copy of same in a properly

addressed envelope with adequate postage affixed thereon to assure delivery by first class mail to

the following entities at the addresses stated:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Karmel Sunzette Davis
Karmel S. Davis & Associates
P. O. Box 5736
Douglasville, GA 30154

Janis Riley Allen
4600 Egret Court
Austell, GA 30106

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

        This 3rd day of May, 2021.

                                                    /s/ Michael J. Bargar
                                                    Michael J. Bargar
                                                    Georgia Bar No. 645709




16512478v1
